DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eden et al. (WO 2018/004507 A1, published 4 January 2018).
With respect to claim 1, Eden discloses a flat type lamp comprising: a first plate member having a plate shape and having a first surface on which a plurality of discharge cavities is formed (bottom internal plate, 5; Fig. 1B; cavities 30a/30b are formed thereon); a second plate member 
Eden does not specify that the lamp is used for a photoionization detector. However, such a recitation is directed to the use of the device, as it does not influence the design and function of the lamp itself. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Further, the recitation that the lamp is “for a photoionization detector” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claimed is drawn to a structure and the portion of the claim following the preamble is a self-contained Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
With respect to claim 2, Eden discloses the claimed configuration wherein the plurality of discharge cavities is recessed in a thickness direction of the first plate member from the first surface of the first plate member (bottom internal plate 5, gas cavities 30a/30b are formed as recesses; Fig. 1B).
With respect to claim 3, Eden discloses spacers bonded to the first and second plate members and dividing the first surface into a plurality of regions (10a, Fig. 1B; page 11, lines 1-4).
With respect to claims 5 and 8, Eden discloses the claimed configuration wherein: the discharge gas is filled into the plurality of discharge cavities through a filling-injection pipe (15) disposed at any one of the first and second plate members (in bottom of bottom internal plate 5, Fig. 1B) and communicating with the plurality of discharge cavities, and an end of the filling-injection pipe is sealed (page 24, lines 12-24).
With respect to claim 10, Eden discloses cutting the first plate member (bottom internal plate 5) to form the discharge cavities (page 23, line 29-page 24, line 2).
Allowable Subject Matter
Claims 4, 6, 7, 9, and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 4, 6, 7 and 9, Eden discloses filling the cavities with gas after the plates are bonded together (page 24, lines 12-24), rather than simultaneously with bonding of the second plate to the first plate.
With respect to claims 11-14, Eden, as addressed in regard to claims 4, 6, 7, and 9, also does not disclose isolating the internal space of the chamber from the outside and evacuating the internal space; making the internal space into the discharge gas atmosphere by supplying the discharge gas into the internal space; and sealing the plurality of discharge cavities from the outside by hardening the sealing materials, as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	16 March 2022